AO 450 (SCD 04/2010) Judgment in a Civil Action
                                             UNITED STATES DISTRICT COURT
                                                        for the
                                                District of South Carolina

         Mishun Tulloch, n/k/a Mishun Washington,
                         Plaintiff
                             v.                                     Civil Action No.      7:18-cv-01634-HMH
                                                             )
                                                             )
                                                             )
    Joseph B Yonce, Jr., as an individual and in his
                                                             )
  capacity as Trustee of the Desmond Young Trust;
                                                             )
   Desmond Young; Desmond Young Living Trust;
  Suelin Lilly-Ammons; David G. Ingalls. Esq.; Sky
         Homes LLC; Does 1-100, inclusive,
                     Defendants

                                          JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)             recover from the defendant (name)              the amount of             dollars ($    ),
which includes prejudgment interest at the rate of     %, plus postjudgment interest at the rate of      %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                     .
O other: the plaintiff, Mishun Tulloch, shall take nothing of the defendant Desmond Young, from the complaint filed
pursuant to 28 U.S.C. § 1332 and this action is dismissed without prejudice for failure to prosecute.
O other: the plaintiff, Mishun Tulloch, shall take nothing of the defendant Desmond Young Living Trust, from the
complaint filed pursuant to 28 U.S.C. § 1332 and this action is dismissed without prejudice pursuant to Federal Rule of
Civil Procedure 41(b).
O other: summary judgment is entered in favor of defendants Suelin Lilly-Ammons, Sky Homes LLC, Joseph B Yonce,
Jr. The plaintiff, Mishun Tulloch, shall take nothing of these defendants as to the complaint filed pursuant to 28 U.S.C.
1332 and the case against these defendants is dismissed with prejudice.
O other: the plaintiff, Mishun Tulloch, shall take nothing of the defendant, David G Ingalls, as to the complaint filed
pursuant to 28 U.S.C. §1332 and this case is dismissed.

This action was (check one):
O decided by the Honorable Donald C. Coggins, Jr., United States District Judge.

O decided by the Honorable Henry M Herlong, Jr, Senior United States District Judge, adopting the Report and
Recommendation set forth by the Honorable Jacquelyn D. Austin, United States Magistrate Judge, which recommended
the dismissal of this action as to Desmond Young Living Trust.

O decided by the Honorable Henry M Herlong, Jr, Senior United States District Judge, adopting the Report and
Recommendation set forth by the Honorable Jacquelyn D. Austin, United States Magistrate Judge, which recommended
the dismissal of this action as to David G. Ingalls and granted summary judgment as to Suelin Lilly-Ammons, Sky
Homes LLC, Joseph B Yonce, Jr.

Date: April 14, 2020                                            ROBIN L. BLUME, CLERK OF COURT


                                                                                        s/A. Buckingham
                                                                          Signature of Clerk or Deputy Clerk
